DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received November 08, 2021.  No Claims have been canceled. No Claims have been amended.  No new claims have been added.  Therefore, claims 1-72 are pending and addressed below.
Response to Amendment/Arguments
                                     Claim Rejections - 35 USC § 112(a)
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the original written description has support for the limitation “variable node graph user interface” is supported in FIG. 6-11. The examiner disagrees.  According the specification (see para 0063) the nodes are not user interface nodes but rather model nodes of a model training application.  The nodes in the model represent random variable.   Therefore, the nodes of FIG. 6-11 do not support the limitation “variable node graph user interface”.   The rejection is maintained.
In the remarks applicant argues that that the original written disclosure points to para 0017, which calls for modified nodes which are modified by expert input data, citing “determine, via processor, modified nodes of the model, wherein the modified nodes are nodes for which probabilities have been modified by expert input data associated with security analysis request”; para 0043 “performs an analysis to generate expert data, that modifies probabilities associated with one or more nodes of the model”; and para 0071 “Based on the provided domain expert input data, the probabilities for node QQQ Tomorrow price change adjusted are recalculated”.  The examiner notes that the cited paragraphs does not support “variable node graph user interface” as no interface of variable nodes is supported.
                                 Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the Publications provided to show evidence of conventional processes in the claims as prevalent fails to suggest the individual elements or combination of elements.  Applicant points to the limitations: 
a. obtain, via variable node graph user interface, expert input data selections associated with the security analysis request, wherein expert input data includes expert selection of random variables assisting in determination and recalculation of relationships between security analysis data structure variables;

b. determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are existing nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface

However applicant fails to provide a relevance as to patent eligibility of the limitations.  The applicant has not explained how a specific technical process that goes beyond generically obtaining data (i.e. expert input data selections) and “determining” modified nodes is unconventional.  The rejection is maintained. 
In the remarks applicant makes the conclusory statement that the claimed variable node user interface places the claim into patent eligibility.   Conclusory statements are not persuasive.  The applicant has not explained how a node interface is patent eligible as it relates to case law and the USPTO 101 guidance.  The rejection is maintained.
In the remarks applicant points to DDR that modification of conventional protocol is patent eligible.   Applicant makes the conclusory statement that the claimed interface satisfies step 2A of the 2106 test in that the interface/protocol is “significantly more”.  The examiner is not persuaded.  Applicant has not made any analysis with respect to DDR and the current application or claim limitation.  Conclusory statements as it relates to the claimed interface fails to be persuasive.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter fails to teach “obtain, via variable node graph user interface, expert input data selections associated with the security analysis request, wherein expert input data includes expert selection of random variables assisting in determination and recalculation of relationships between security analysis data structure variables.”  The examiner respectfully disagrees.  The prior art Scott teaches obtaining expert input data selections associated with security analysis request where the security in the analysis is an investment vehicle in at least see Tables 2 and 3 which list input parameters and table 5 which includes table 2 and 3 plus probabilities state child and probabilities data. Table 6 list input node sets, Table 7 list input price sets that are the output of price calculated and Table 9 list the weights applied to market elements including asset units, portfolio, vested units, ect....  See Also para 0208, para 0220 wherein the inputs to the bond price calculation process are the outputs of the state price calculation.  The prior art Karins provides teaching utilization of an “expert” system 
In the remarks applicant argues that the claimed subject matter fails to teach “determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are existing nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface”.  The examiner respectfully disagrees.  The prior art Scott teaches in at least as illustrated in FIG. 11 and disclosed in para 0127, liability assigned to nodes at a time t, in para 0131, the prior art teaches problems to solve set up by assigning to each node interest rate tree is solved, where the algorithm run generates portfolio weighting guidance with a plurality of sub-problems.  The prior art Scott further teaching in para 0213 generation of possible child nodes in each sub-tree calculated.   The prior art Richard teaches in at least the abstract identifying common nodes and target nodes, linking constraints which includes applying the linking constraints to generating updated (i.e. determining modified nodes) common node values associated with common level nodes and generating a resolve hierarchy using the updated target node values.  
In the remarks applicant argues that the prior art Scott is directed toward a tree map, while the claim limitations are not simply directed toward a tree map.  Rather applicant’s invention is directed toward a graph topology node based graphical user interface.  Accordingly Scott fails to teach the claimed limitation.  The examiner disagrees with the premise of applicant’s argument.  According to MPEP 2145, IV where based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).  One cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  Applicant ignores the combination of Scott in view of Karins and Richard.  The prior art Scott and Karin and Richard teach assigning values to nodes in an analysis process where Karins and Richard in combination with Scott teach that nodal analysis of neural algorithm teaches the claimed limitation.   Furthermore, graph topology is merely an arrangement of links and nodes.  Graph theory is used to model connections.  This is explicitly taught by Scott, as Scott teaches that at the end or between each branch are nodes.  The rejection is maintained.
In the remarks applicant argues that based on the deficits discussed above, the claimed limitations are allowable over the prior art references.  The examiner respectfully disagrees.  See response above, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-18; Claims 19-36, Claims 37-54 and Claims 55-72:
Independent Claims 1, 19, 37 and 55 recite “variable node graph user interface” which is new matter.  In para 0073 lines 19, the specification has support for systems provide interfaces, has support for interface bus (para 0077 lines 20, lines 3-4, para 0082 line 22, 27-28); has support for various interfaces –( para 0078 lines 1); has support for I/O interfaces (para 0081 lines 19, para 0082 lines 24), has support for interface adapters (para 0082 lines 23, 27), has support for storage interfaces, cryptographic processor interfaces and network interfaces (para 0082 lines 24-25); has support for packet interface and system interface (para 0083 line 10, 12); has support for touch interface, visual interface, multimedia interface, display interface, monitor with 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-72 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1-18, Claims 19-36, Claims 37-54
Independent Claims 1, 19, 37 and 55 recites the limitation “variable node graph user”, the examiner is not able to determine the metes and bounds of the variable node graph user.  The specification discloses a plurality of interfaces but does not provide direction or a definitions as to what the function and structure of the variable node graph user encompasses.  For examination purposes the examiner is determining the “variable node graph user” to be a graphical user interface capable of inputting data to a node. 
Claims 2-18, claims 20-36, Claims 38-54 and claims 56-72 depend upon claims 1, 19, 37 and 55 respectively and contain the same deficiencies as discussed with respect to claim 1, 19, 37 and 55.  Claims 1-72 are rejected under 112 (a) paragraph
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-72 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 1 and the dependent claims. Such 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an analyzing apparatus to obtain a security analysis request, retrieve parameters of data structure associated with a security, obtain data selections, determine modified nodes, determine dependent nodes, recalculate probabilities, determine an output value and facilitate a trade which under its broadest reasonable interpretation, covers performance of the limitation in the facilitating a trade by determining patterns in a rule, recalculating and outputting values  but for the recitation of generic computer. That is, other than reciting “an apparatus comprising a memory, a security analysis component and processor executing instructions,” nothing in the claim element precludes the focus of the invention from using computer technology as a tool in order to determine patterns, recalculate probabilities to determine a value to perform a transaction. .This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract the sub-category of sales activities and fundamental economic practices found in the category of organizing human activity.

STEP 2A Prong 2: This judicial exception is not integrated into a practical application  because the claims recite a processor executing instructions to (1) obtain analysis request-insignificant extra solution activity, (2) retrieve parameters of a security analysis data structure-insignificant extra solution activity, (3) obtain data selections – insignificant extra solution activity (4) determine modified nodes- common practice in  directed toward mathematical result and (8) facilitate a trade – a common business practice.  The processing functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.   The random variables are no more than the data content inputted.  The claim does not encompass any technical process related to randomization that could be considered as significantly more.  When considered as a combination of parts the combination of limitations 1-3 is directed toward data collection for analysis – an insignificant extra solution activity.  The combination of limitations 4-6 are directed toward data analysis and the calculation of probabilities based on the data collected in limitations 1-3.  The combination of limitations 1-7 is directed toward collecting data, analyzing the data and calculating probabilities and outputting the results (see Electric Power Group).  The combination of limitations 1-7 and 8 is directed toward facilitating a trade based on the value outputted- a common business practice. The security analysis data structure (i.e. expert learning model), recites high level functions of determining modified nodes of the data structure (expert model) modified by data inputted and determine dependent nodes are not directed toward improvement of learning technology or a particular technological technique.  Rather the determining functions are directed toward assisting in determination and recalculation of relationships.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of  limits on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in the claim beyond the abstract idea include an apparatus comprising a generic memory, component collection in the memory, a security analysis component and processor issues instructions to perform instructions and interface-is purely functional and generic.  Nearly every apparatus for modeling data for facilitating trade processor is capable of performing the functions (obtain request, retrieve parameters, obtain, input data, determine nodes of a model, determine dependent nodes, recalculate, determine output value, facilitate trade).   As a result, none of the hardware recited by the apparatus claims offers a meaningful limitation beyond generally linking the use of the modelling security data in a neural network in order to calculate a value and facilitating a trade based on the output to a particular technological environment, that is, implementation data analysis via computers.  The additional elements as discussed above with respect to use of an security analysis data structure (i.e. expert learning model) is utilized to analyze data, calculate values based on data collected and outputting the result for use in facilitating a transaction is analogous to Electric Power Group.  The limitations do not to provide a unique or unconventional technological process to integrate the abstract idea into a practical application.  The additional element of using a security analysis data structure amounts to no more than the use of 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using an apparatus processor to collect data, analyze data using neural network/node modelling at a high level, calculating and outputting the value and facilitating a transaction based on value results ----are some of the most basic functions of a modelling algorithm. The limitation “input data…selection of random variables”, viz. a description of data content for variables for calculation.  No mathematical equation can be used, as a practical matter, without establishing and inputting values for the variables expressed therein.  The input of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and inputting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the inputted values are random is not sufficient.  If specific/random values for a mathematical calculation is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.
The determination of nodes of security analysis data structure/record for probabilities and determining dependent nodes for each modified node have no effect upon the nodes themselves or neural network node capability or functions beyond their normal operational capacity and/or purpose.  There are no recited steps for modification of nodes, rather the limitations are directed toward how the nodes are applied to analyze the data. All of these modelling functions are generic, routine, conventional See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) 
None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they attempting to improve upon node modelling in any of these activities, but rather the intent is to confine the data analysis within a neural network node environment. In short, each step does no more than require a generic computer to perform generic node modelling functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions and the use of nodes for analysis, add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.   The analysis concludes that the claims do not 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The functions of obtaining a security analysis, retrieve parameters and determine an output are no more than pre-solution and post-solution insignificant activities (see MPEP 2106.05 (d), (g);.
The limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 
Insignificant Extra-solution activity further includes:  Selecting a particular data source or type of data to be manipulated:
The functions of “determine modified nodes of the security analysis data structure, determine dependent nodes” are no more than the insignificant extra-solution activity of selection a particular source of data.  (MPEP 2016.05 (g).
The function of recalculate probabilities is a well understood process of repetitive calculations.  
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The function of recalculate probabilities is a well understood process of repetitive calculations as per MPEP 2106.05 (d). .  
The courts have described certain limitations as merely indicating a field of use or technological environment in which to apply a judicial exception.  Although there is no definitive text for determining whether a particular claim limitation is a mere field of use or an attempt to generally link the use of a judicial exception to a particular technological environment. However, a common feature of many field of use limitations (as well as other types of non-meaningful claim limitations) is an absence of integration into the 
The claimed functions as a combination do no more than collect information, analyze it and output the result in order to facilitate a trade.   
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

See also- US Pub No. 2015/0379427 A1 by Dirac et al; US Pub No. 2012/0082313 A1 by Diamant et al; US Pub No. 2012/0239598 A1 by Caseaval et al; US Pub No. 2005/0005266 A1 by Datig. 
AND
Input Variable Selection in expert system based on hybrid Gamma Test-Least Square Support Vector Machine, ANFIS and ANN models By Akram Seifi et al; Knowledge Representation and Uncertainty processing in the Probabilistic Expert System by JIŘÍ GRIM ; The development of an expert system to predict virological response to HIV therapy as part of an online treatment support tool Revell, Andrew D et al.;  Types of Expert System: Comparative Study by Viral Nagori et al 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-18 these dependent claim have also been reviewed with the same analysis as independent claim 1.   Dependent claims 2 and 3 are directed toward determining data structure/record based on identifier- a common business practice.  Dependent claims 4 and 5 are directed toward determine node for which probabilities are associated with input/output data.  Modifying probabilities for securities is a common business practices in financial data analysis and well known technical process in neural network node data analysis.  Dependent claim 7 is directed toward directed toward determining dependent node depends on modified node- directed toward analyzing organized data- well known and conventional technology.  Dependent claims 8, 9 and 10 are directed toward calculating probabilities-directed toward mathematical calculations.  Dependent claim 11 is directed toward output value associated with probability goals- a common business practice.   Dependent claim 12 is directed toward nodes are leaf nodes- well known and conventional technology.  Dependent claims 13, 14 and 15 are directed toward trading actions- a common business practice.  Dependent 16 is directed toward node inputs based on financial analysis parameters- a common business practice in financial analysis.  Dependent claim 17 is directed toward inputs based on trend analysis parameters- a common business practice in financial analysis.  Dependent claim 18 is directed toward includes financial data analyzed- a common business practice in financial analysis.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims 
In reference to Claims 19-36:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transient physical medium storing instructions, as in independent Claim 19 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an analyzing processor executing instructions stored by the non-transient physical medium to perform the functions of obtain a security analysis request, retrieve parameters of data structure associated with a security, obtain input data selection, determine modified nodes, determining dependent nodes, recalculating probabilities, determining an output value and facilitating a trade which under its broadest reasonable interpretation, covers performance of the limitation in the facilitating a trade by determining patterns in a rule, recalculating and outputting values  but for the recitation of generic computer. That is, other than reciting “an processor readable…non-transient physical medium storing executable components,” nothing in the claim element precludes the focus of the invention from using computer technology as a tool in order to determine patterns, recalculate probabilities to determine a value to perform a transaction. .This concept is enumerated in Section I of 

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a processor executing instructions to (1) obtain analysis request-insignificant extra solution of collecting data (2) retrieve parameters of a security analysis data structure insignificant extra solution of collecting data (3) obtain inputted data- insignificant extra solution of collecting data (4) determine modified nodes- common practice in modelling business data analysis  (5) determine dependent nodes- common practice in modelling business data analysis (6) recalculate probabilities-directed toward mathematical calculations (7) determine an output value- directed toward mathematical result and (8) facilitate a trade- a common business practice.  The processing functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.   The random variables are no more than the data content inputted.  The claim does not encompass any technical process related to randomization that could be considered as significantly more.  When considered as a combination of parts the combination of limitations 1-3 is directed toward data collection for analysis – an insignificant extra solution activity.  The combination of limitations 4-6 are directed toward data analysis and the calculation of probabilities based on the data collected in limitations 1-3.  The combination of limitations 1-7 is directed toward collecting data, analyzing the data and calculating probabilities and outputting the whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to facilitate a trade by determining modified nodes of a security analysis data structure, determine dependent nodes, recalculate probabilities, determine output value.  The additional steps only add to those abstract ideas using generic functions, and the claims  limits on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to use of an security analysis data structure (i.e. expert learning model) is utilized to analyze data and not to provide a unique or unconventional technological process to integrate the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a processor readable security non-transient physical medium storing processor executable components/instructions comprising a component collection/instructions stored in a medium, security analysis component/instructions stored in the medium including instructions -is purely functional and generic.   Nearly every computer 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a processor to collect data, analyze data using neural network/node modelling at a high level, calculating and outputting the value and facilitating a transaction based on value results ----are some of the most basic functions of a modelling algorithm. The limitation “input data…selection of random variables”, viz. a description of data content for variables for calculation.  No mathematical equation can be used, as a practical matter, without establishing and 
The determination of nodes of security analysis data structure/record for probabilities and determining dependent nodes for each modified node have no effect upon the nodes themselves or neural network node capability or functions beyond their normal operational capacity and/or purpose.  There are no recited steps for modification of nodes, rather the limitations are directed toward how the nodes are applied to analyze the data. All of these modelling functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they attempting to improve upon node modelling in any of these activities, but rather the intent is to confine the data analysis within a neural network node environment. In short, each step does no more than require a generic computer to perform generic node modelling functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions and the use of nodes for analysis, add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.   The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The additional element of using a security analysis data structure amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. Nearly every processor for modeling data for facilitating trade processor is capable of performing the functions (obtain request, retrieve parameters, 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The functions of obtaining a security analysis, retrieve parameters and determine an output are no more than pre-solution and post-solution insignificant activities (see MPEP 2106.05 (d), (g);.
The limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 
Insignificant Extra-solution activity further includes:  Selecting a particular data source or type of data to be manipulated:
The functions of “determine modified nodes of the security analysis data structure, determine dependent nodes” are no more than the insignificant extra-solution activity of selection a particular source of data.  (MPEP 2016.05 (g).
The function of recalculate probabilities is a well understood process of repetitive calculations.  
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The function of recalculate probabilities is a well understood process of repetitive calculations as per MPEP 2106.05 (d). .  
The courts have described certain limitations as merely indicating a field of use or technological environment in which to apply a judicial exception.  Although there is no definitive text for determining whether a particular claim limitation is a mere field of use or an attempt to generally link the use of a judicial exception to a particular technological environment. However, a common feature of many field of use limitations (as well as other types of non-meaningful claim limitations) is an absence of integration into the 
The claimed functions as a combination do no more than collect information, analyze it and output the result in order to facilitate a trade.   
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

US Pub No. 2015/0379427 A1 by Dirac et al; US Pub No. 2012/0082313 A1 by Diamant et al; US Pub No. 2012/0239598 A1 by Caseaval et al; US Pub No. 2005/0005266 A1 by Datig. 
AND
Input Variable Selection in expert systems based on hybrid Gamma Test-Least Square Support Vector Machine, ANFIS and ANN models By Akram Seifi et al; Knowledge Representation and Uncertainty processing in the Probabilistic Expert System by JIŘÍ GRIM ; The development of an expert system to predict virological response to HIV therapy as part of an online treatment support tool Revell, Andrew D et al.;  Types of Expert System: Comparative Study by Viral Nagori et al 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 20-36 these dependent claim have also been reviewed with the same analysis as independent claim 19.  Dependent claims 20 and 21 are directed toward determining security data structure/record associated with identifier.   Dependent claims 22 and 23 directed toward determining node for probabilities associated with input- well known and conventional process in neural network nodal modelling for financial data analysis.  Dependent claims 24 and 25 are directed toward  determine dependent node depends directly/indirectly on node- routine conventional process in neural network node modelling and data analysis.  Dependent claim 26, 27 and 28 are directed toward calculation of probabilities- mathematical calculating using financial data to determine probabilities- a common business practice in finance.  Dependent claim 29 is directed toward output value as goal probabilities- a common business practice.  Dependent claim 30 is directed toward node is a leaf node-routine and conventional element in node modelling.  Dependent claims 31, 32 and 33 are directed toward trading actions- common business practice.  Dependent claims 34 and 35 are directed toward node inputs content for analyzing financial data- a common business practice.  Dependent claim 36 is directed toward security elements- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 19. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant 
In reference to Claims 37-54:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 37 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system comprising a security analysis means to perform the functions of obtain a security analysis request, retrieve parameters of data structure associated with a security, obtain input data, determine modified nodes, determine dependent nodes, recalculate probabilities, determine an output value and facilitate a trade which under its broadest reasonable interpretation, covers performance of the limitation in the facilitating a trade by determining patterns in a rule, recalculating and outputting values and implement, but for the recitation of generic computer elements. That is, other than reciting “processor implemented security analyzing system” comprising a security analysis component/instruction,” nothing in the claim element precludes the focus of the invention from using computer technology as a tool in order to determine patterns/probabilities, recalculate probabilities to determine a value to perform a transaction.  As the focus of the invention is to analyze collected data to output a result and perform a transaction based on the result. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance 

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a security analysis means to (1) obtain analysis request – insignificant extra solution activity of collecting data (2) retrieve parameters of a security analysis data structure-– insignificant extra solution activity of collecting data (3) obtain input data-– insignificant extra solution activity of collecting data (4) determine modified nodes - common practice in modelling business data analysis (5) determine dependent nodes - common practice in modelling business data analysis (6) recalculate probabilities- directed toward mathematical processes (7) determine an output value directed toward mathematical processes and (8) facilitate a trade- common business practice.  The processing functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The security analysis data structure (i.e. expert learning model), recites high level functions of determining modified nodes of the data structure (expert learning model) modified by data inputted and determine dependent nodes are not directed toward improvement of learning technology or a particular technological technique.  Rather the determining functions are directed toward assisting in determination and recalculation of relationships.  The random variables are no more than the data content inputted.  The claim does not encompass any technical process related to randomization that could be considered as significantly more.
When considered as a combination of parts the combination of limitations 1-3 is directed toward data collection for analysis – an insignificant extra solution activity.  The combination of limitations 4-6 are directed toward data analysis and the calculation of probabilities based on the data collected in limitations 1-3.  The combination of limitations 1-7 is directed toward collecting data, analyzing the data and calculating probabilities and outputting the results (see Electric Power Group).  The combination of limitations 1-7 and 8 is directed toward facilitating a trade based on the value outputted- a common business practice. The security analysis data structure (i.e. expert learning model), recites high level functions of determining modified nodes of the data structure (expert model) modified by data inputted and determine dependent nodes are not directed toward improvement of learning technology or a particular technological technique.  Rather the determining functions are directed toward assisting in determination and recalculation of relationships.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application,  limits on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as the claims recite a security analysis component means.  The additional elements recited in the claim beyond the abstract idea include a processor implement security analyzing system comprising security analysis component (i.e. instructions.  The specification discloses in FIG. 1 a viz. a description of data content for variables for calculation.  
The determination of nodes of security analysis data structure/record for probabilities and determining dependent nodes for each modified node have no effect upon the nodes themselves or neural network node capability or functions beyond their normal operational capacity and/or purpose.  There are no recited steps for modification of nodes, rather the limitations are directed toward how the nodes are applied to analyze the data. All of these modelling functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) 
None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they attempting to improve upon node modelling in any of these activities, but rather the intent is to confine the data analysis within a neural network node environment. In short, each step does no more than require a generic computer to perform generic node modelling functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions and the use of nodes for analysis, add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.   The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The additional element of using a security analysis data structure amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. Nearly every processor for modeling data for facilitating trade processor is capable of performing the functions (obtain request, retrieve parameters, obtain, input data, determine nodes of a model, determine dependent nodes, recalculate, determine output value, facilitate trade).   As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the modelling security data in a neural network in order to calculate a value and facilitating a trade based on the output to a particular technological environment, that is, implementation data analysis via computers. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The functions of obtaining a security analysis, retrieve parameters and determine an output are no more than pre-solution and post-solution insignificant activities (see MPEP 2106.05 (d), (g);.
The limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 

The functions of “determine modified nodes of the security analysis data structure, determine dependent nodes” are no more than the insignificant extra-solution activity of selection a particular source of data.  (MPEP 2016.05 (g).
The function of recalculate probabilities is a well understood process of repetitive calculations.  
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The function of recalculate probabilities is a well understood process of repetitive calculations as per MPEP 2106.05 (d). .  
The courts have described certain limitations as merely indicating a field of use or technological environment in which to apply a judicial exception.  Although there is no definitive text for determining whether a particular claim limitation is a mere field of use or an attempt to generally link the use of a judicial exception to a particular technological environment. However, a common feature of many field of use limitations (as well as other types of non-meaningful claim limitations) is an absence of integration into the claim as a whole.  The facilitation for trading is not integrated into the claim as a whole but rather do no more than to limit the abstract content use in a basic computer 
The claimed functions as a combination do no more than collect information, analyze it and output the result in order to facilitate a trade.   
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);


US Pub No. 2015/0379427 A1 by Dirac et al; US Pub No. 2012/0082313 A1 by Diamant et al; US Pub No. 2012/0239598 A1 by Caseaval et al; US Pub No. 2005/0005266 A1 by Datig. 
AND
Input Variable Selection in expert systems based on hybrid Gamma Test-Least Square Support Vector Machine, ANFIS and ANN models By Akram Seifi et al; Knowledge Representation and Uncertainty processing in the Probabilistic Expert System by JIŘÍ GRIM ; The development of an expert system to predict virological response to HIV therapy as part of an online treatment support tool Revell, Andrew D et al.;  Types of Expert System: Comparative Study by Viral Nagori et al 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 38-54 these dependent claim have also been reviewed with the same analysis as independent claim 37.  Dependent claims 38 and 39 are directed toward determining security based on identifiers- a common business practice.  Dependent claims 40 and 41 are directed toward determine node for probabilities associated with input/outcomes-  well known and conventional process in neural network nodal modelling for financial data analysis.  Dependent claims 42 and 43 are directed determine dependent nodes depend directly/indirectly upon node routine conventional process in neural network node modelling and data analysis.  Dependent claims 44, 45 and 46 are directed toward calculating financial related probabilities/values- mathematical processes and common business practice.  Dependent claim 47 is directed toward output value as goal probabilities- mathematical concepts and common business practice.  Dependent claim 48 is directed toward node is leaf node-routine and conventional elements of neural network nodes.  Dependent claims 49, 50 and 51 are directed toward trade action- common business practice.  Dependent claims 52 and 53 are directed toward financial input content- a common business practice.  Dependent claim 54 is directed toward retrieving financial related data- a common business practice. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 37. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 
In reference to Claims 55-72:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 55 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method using a processor executing a security analysis component instructions to perform the functions of obtain a security analysis request, retrieve parameters of data structure associated with a security, obtain input data selection, determine modified nodes, determine dependent nodes, recalculate probabilities, determine an output value and facilitate a trade which under its broadest reasonable interpretation, covers performance of the limitation in the facilitating a trade by determining patterns in a rule, recalculating and outputting values  but for the recitation of generic computer. That is, other than reciting “processor” and “security analysis component instructions” nothing in the claim element precludes the focus of the invention from using computer technology as a tool in order to determine patterns/probabilities, recalculate probabilities to determine a value to perform a transaction.   The functions performed “by the processor” is recited at a high level that merely automates the steps.   This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a security analysis method to (1) obtain analysis request – insignificant extra solution activity of collecting data (2) retrieve parameters of a security analysis data structure-– insignificant extra solution activity of collecting data (3) obtain input data-– insignificant extra solution activity of collecting data (4) determine modified nodes - common practice in modelling business data analysis (5) determine dependent nodes - common practice in modelling business data analysis (6) recalculate probabilities- directed toward mathematical processes (7) determine an output value directed toward mathematical processes and (8) facilitate a trade- common business practice.  The processing functions are is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The security analysis data structure (i.e. expert learning model), recites high level functions of determining modified nodes of the data structure (expert learning model) modified by data inputted and determine dependent nodes are not directed toward improvement of learning technology or a particular technological technique.  Rather the determining functions are directed toward assisting in determination and recalculation of relationships.  The random variables are no more than the data content inputted.  The claim does not encompass any technical process related to randomization that could be considered as significantly more.
When considered as a combination of parts the combination of limitations 1-3 is directed toward data collection for analysis – an insignificant extra solution activity.  The whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps  limits on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract include a “processor” and “component instructions” –is purely functional and generic. Nearly every computer will include a processor and instructions.      The specification discloses in FIG. 1 a high level component and discloses in para 0030 the component to be a model.  Therefore, as viz. a description of data content for variables for calculation.  No mathematical equation can be used, as a practical matter, without establishing and inputting values for the variables expressed therein.  The input of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and inputting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the inputted values are random is not sufficient.  If specific/random values for a mathematical calculation is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.
The determination of nodes of security analysis data structure/record for probabilities and determining dependent nodes for each modified node have no effect See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) 
None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they attempting to improve upon node modelling in any of these activities, but rather the intent is to confine the data analysis within a neural network node environment. In short, each step does no more than require a generic computer to perform generic node modelling functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions and the use of nodes for analysis, add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.   The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The additional element of using a security analysis data structure amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. Nearly every processor for modeling data for facilitating trade processor is capable of performing the functions (obtain request, retrieve parameters, obtain, input data, determine nodes of a model, determine dependent nodes, recalculate, determine output value, facilitate trade).   As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the modelling security data in a neural network in order to calculate a value and facilitating a trade based on the output to a particular technological environment, that is, implementation data analysis via computers. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The functions of obtaining a security analysis, retrieve parameters and determine an output are no more than pre-solution and post-solution insignificant activities (see MPEP 2106.05 (d), (g);.
The limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 
Insignificant Extra-solution activity further includes:  Selecting a particular data source or type of data to be manipulated:

The function of recalculate probabilities is a well understood process of repetitive calculations.  
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The function of recalculate probabilities is a well understood process of repetitive calculations as per MPEP 2106.05 (d). .  
The courts have described certain limitations as merely indicating a field of use or technological environment in which to apply a judicial exception.  Although there is no definitive text for determining whether a particular claim limitation is a mere field of use or an attempt to generally link the use of a judicial exception to a particular technological environment. However, a common feature of many field of use limitations (as well as other types of non-meaningful claim limitations) is an absence of integration into the claim as a whole.  The facilitation for trading is not integrated into the claim as a whole but rather do no more than to limit the abstract content use in a basic computer processor  and therefore does not more that confine the use of the abstract idea in a particular environment. 
The claimed functions as a combination do no more than collect information, analyze it and output the result in order to facilitate a trade.   
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

US Pub No. 2015/0379427 A1 by Dirac et al; US Pub No. 2012/0082313 A1 by Diamant et al; US Pub No. 2012/0239598 A1 by Caseaval et al; US Pub No. 2005/0005266 A1 by Datig. 
AND
Input Variable Selection in expert systems based on hybrid Gamma Test-Least Square Support Vector Machine, ANFIS and ANN models By Akram Seifi et al; Knowledge Representation and Uncertainty processing in the Probabilistic Expert System by JIŘÍ GRIM ; The development of an expert system to predict virological response to HIV therapy as part of an online treatment support tool Revell, Andrew D et al.;  Types of Expert System: Comparative Study by Viral Nagori et al 

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 56-72 these dependent claim have also been reviewed with the same analysis as independent claim 55.  Dependent claims 56 and 57 are directed toward determining security based on identifiers- a common business practice.  Dependent claims 58 and 59 are directed toward determine node for probabilities 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: security analysis component in claim 37.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim limitation security analysis means has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recited structure (e.g. security 
Claims 38-45 recite structure, material or acts in-conjunction with the “means” limitation. 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6,  9, 11-18, Claims 19-24, 27, 29-36, Claims 37-42, 45, 47-54 and Claims 55-60, 63 and 65-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0185407 A1 by Scott et al. (Scott), in view of US Pub No. 2012/0143808 A1 by Karins et al. (Karins)  and further in view of US Patent No. 9,892,370 B2 by Richard et al. (Richard) 
In reference to Claim 1:
(Previously Presented) A security analyzing apparatus ((Scott) in at least FIG. 7), comprising: 
a memory ((Scott) in at least FIG. 7-8; para 0043, para 0090-0094);
a component collection in the memory ((Scott) in at least FIG. 7-8; para 0090-0094, para 0099-0100), including: 
a security analysis component ((Scott) in at least FIG. 7-8; para 0099-0107);
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the security analysis component, stored in the memory ((Scott) in at least para 0042-0044, para 0048, para 0086-0087, para 0090-0095, para 0114) to:
obtain a security analysis request associated with a security via the security analysis component ((Scott) in at least para 0022, para 0074, para 0090-0095, para 0103-0104, para 0106);
retrieve, via processor, security analysis data structure [model] parameters of a model associated with the security ((Scott) in at least para 0104-0106, para 0111); 
obtain, via variable node graph user interface, expert input data selections, associated with the security analysis request ((Scott) in at least Tables 2 and 3  …
determine, via processor, modified nodes of the security analysis data structure [model], wherein the modified nodes are existing nodes for which probabilities have been modified [extra] by the expert input data selections obtained via the variable node graph user interface, ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, FIG. 11 and disclosed in para 0127, liability assigned to nodes at a time t, para 0131, the prior art teaches problems to solve set up by assigning to each node interest rate tree is solved, where the algorithm run generates portfolio weighting guidance with a plurality of sub-problems, para 0126-0135, wherein the prior art teaches calculating future nodes, para 0136-0151, para 0155, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186-0189 wherein the prior art teaches recombining tree and pruning node branches; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes... 
recalculate, via processor, probabilities associated with each of the modified and dependent nodes ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0129 wherein the prior art teaches calculating future nodes; para 0130 repeating calculations, para 0131-0137, para 0148, para 0156-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0160-0164, para 0166, para 0168-0179, para 0180, para 0186 wherein the prior art teaches recombining tree; para 0190-0207, para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes and teaches calculation iteration; para 0220-0222, para 0228-0246 wherein the prior art calculates target account rebalance; Table 6-7); 
determine, via processor, an output value associated with a result node of the security analysis data structure [model] based on the recalculated probabilities ((Scott) in at least FIG. 14-15; para 0123, para 0131, para 0208, para 0220;  Table 2-3, Table 6-8); and 
facilitate, via processor, a trading action based on the output value ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0087, para 0103, para 0105, para 0248-0249) .
Scott does not explicitly cite details modified nodes:
obtain, via variable node graph user interface, expert input data selections, associated with the security analysis request, wherein expert input data include expert selection of random variables assisting in determination and recalculation of relationships between security data structure variables [directed toward intended use];
Karins teaches:
obtain, via variable node graph user interface, expert input data selections, associated with the … analysis request, wherein expert input data include expert selection of random variables assisting in determination and recalculation of relationships between … data structure variables [directed toward intended use] ((Karins) in at least para 0015-0016, para 0103-0106 wherein the prior art teaches an expert system and Bayesian networks, artificial neural networks to calculate probabilities; para 0107 wherein the prior art teaches inputting particular set of values including such data as probability variable and teaches defining estimated probability based on input/estimated probable values (i.e. expert data selection) assisting in determining and calculating relationships as the prior art teaches each node is associated with a probability function that takes inputs as a set of values for each parent variables which further be input into child variable, para 0108-0109 wherein the prior art teaches probability table for entries can be a combination of random variables; para 0110, para 0112, para 0164 wherein the prior art teaches an graphical user interface and command line interface provided with the artificial intelligence module);
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface 
Both Scott and Karins teach using node trees for data analysis.  The prior art Karins teaches the motivation of modifying nodes of the in order to allow the update of a probability function  or to adjust an artificial intelligence model in order to allow the addition of a node during object detection and identification.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to modifying a model of Scott to include the teachings of node modification of Karins since Karins teaches the motivation of modifying nodes of the in order to allow the update of a probability function  or to adjust an artificial intelligence model in order to allow the addition of a node during object detection and identification.  .  
With respect to the “expert” limitation, both Scott and Karins teach utilizing probabilistic models for determining probabilities.  Karins teaches the motivation of the utilization of expert systems in artificial intelligence modules in order to provide in an intelligence definition module for an artificial intelligence modules.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms of Scott to include an expert systems of Karins since Karins teaches the motivation of the utilization of expert systems in artificial intelligence 
Richard teaches:
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface ((Richard) in at least at least the abstract identifying common nodes and target nodes, linking constraints which includes applying the linking constraints to generating updated (i.e. determining modified nodes) common node values associated with common level nodes and generating a resolve hierarchy using the updated target node values, Col 1 lines 50-Col 2 lines 1-27 wherein the prior art teaches “determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 14 lines 47-Col 15 lines 1-12 )
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms that include changes in nodes of Scott to include the details as taught by Richard since Richard teaches the motivation of determining changes in node in order to determine 
In reference to Claim 2:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 2
(Previously Presented) The apparatus of claim 1 (see rejection of claim 1 above), further, comprising:
the processor issues instructions from the security analysis component, stored in the memory ((Scott) in at least para 0042-0044, para 0048, para 0086-0087, para 0090-0095, para 0114), to:
determine the security analysis data structure [model] associated with the security based on an identifier [Ho-Lee model; Quarterly model; One-Factor model; Short-rate models, Hull-White model]; of the security analysis data structure [model] provided in the security analysis request. ((Scott) in at least para 0067, para 0107, para 0110, para 0126, para 0136, para 0149 para 0205, para 0209; Claim 1)
In reference to Claim 3:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 3

the processor issues instructions from the security analysis component, stored in the memory ((Scott) in at least para 0042-0044, para 0048, para 0086-0087, para 0090-0095, para 0114), to:
determine the security analysis data structure [model] associated with the security based on an identifier of the security provided in the security analysis request. ((Scott) in at least para 0067, para 0107, para 0110, para 0126, para 0136, para 0149 para 0205, para 0209; Claim 1)
In reference to Claim 4:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 4.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), wherein instructions to determine modified nodes further comprise instructions to 
determine a modified node for which probabilities associated with an input of the modified [extra] node have been modified by the expert input data ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, para 0126-0132, para 0136, para 0136-0151, para 0155, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186 wherein the prior art teaches recombining tree; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes; para 0215, para 0218, para 0223, para 0267; Table 2, Table 6).
Richard teaches and provides supporting evidence:
determine a modified node for which probabilities associated with an input of the modified node have been modified by the expert input data ((Richard) in at least Col 1 lines 50-Col 2 lines 1-26 wherein the prior art teaches “determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 6 lines 50-Col 8 lines 1-2, Col 8 lines 24-46 wherein the prior teaches hierarchy of nodes may change based on node levels and values entered)
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms that include changes in nodes of Scott to include the details as taught by Richard since Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in 
In reference to Claim 5:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 5.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), wherein instructions to determine modified nodes further comprise instructions to
determine a modified node for which probabilities associated with outcomes of the modified node have been modified by the expert input data ((Scott) in at least FIG. 14-15; Table 7; para 0208, para 0220).
In reference to Claim 6:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 6.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), wherein instructions to determine dependent nodes further comprise instructions to 
determine a dependent node that depends directly on a modified node ((Scott) in at least FIG. 13; Table 3-4, Table 6; para 0186-0190, para 0209, para 0213).
In reference to Claim 9:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 9.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), wherein instructions to recalculate probabilities associated with a dependent node further comprise instructions 
to calculate modified conditional probabilities associated with an outcome of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0131, para 0160-0164, para 0166, para 0169-0179, para 0180, para 0190-0207, para 0209, para 0213-0213; wherein the prior art teaches calculation iteration; para 0220-0222, para 0228-0246; Table 6-7)
In reference to Claim 11:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 11.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein the output value is goal probabilities associated with each outcome of the result node.((Scott) in at least FIG. 5A-C; para 0065,  para 0080, para 0083, para 0087, para 0128-0129, para 0238-0248)
In reference to Claim 12:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 12.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein the result node is a leaf node ((Scott) in at least FIG. 16; para 0099, para 0107, para 0126, para 0128, para 0132, para 0136, para 0149, para 0155)
In reference to Claim 13:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 13.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein the trading action is facilitated based on the most likely outcome of the result node ((Scott) in at least FIG. 5A; Table 2; para 0080, para 0247, para 0266)
In reference to Claim 14:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 14.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein the trading action is facilitated based on a threshold value of an outcome of the result node. ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0087, para 0103, para 0105, para 0196-0200, para 0248-0249) 
In reference to Claim 15:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 15.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein the security is one of an individual security and an index security ((Scott) in at least para 0051, para 0083), and wherein the trading action is one of buying the security, selling the security, buying an option on the security, selling an option on the security.((Scott) in at least para 0050, para 0085)
In reference to Claim 16:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 16.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), 
wherein a node utilizes inputs that are based on fundamental financial analysis parameters ((Scott) in at least para 0034; wherein the prior art teaches optimization approaches which is a fundamental financial part of analysis; para 0069, para 0080, para 0082, para 0124; wherein the prior art teaches inputs to rebalance and optimize a payout portfolio for longevity reserve portfolio and equity exposure portfolio).
In reference to Claim 17:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 17.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), wherein a node utilizes inputs that are based on trend analysis parameters. ((Scott) in at least Abstract; FIG. 5A; Table 3; para 0045, para 0080, para 0110-0111, para 0151, para 0158, para 0196-0200, para 0247-0249)
In reference to Claim 18:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 18.
(Previously Presented) The apparatus of claim 1 (see rejection of claim 1 above), wherein the processor issues instructions from the security analysis component stored in the memory, to 
retrieve, via processor parameters ((Scott) in at least para 0062, para 0065, para 0070-0071, para 0086, para 0152), of a security analysis data structure [model] associated with the security wherein the security analysis data structure [model] includes information ((Scott) in at least para 0104, para 0111, para 0115, para 0123-0124, para 0136) regarding any of: physical asset, bond, note, fund, equity, ETF, funds, pool, mutual fund, and derivative ((Scott) in at least Abstract; para 0008, para 0051, para 0056, para 0061, para 0126, para 0227, para 0257).
In reference to Claim 19:
(Previously Presented) A processor-readable security analyzing non-transient physical medium storing processor-executable components, the components ((Scott) in at least para 0043), comprising: 
a component collection stored in the medium ((Scott) in at least FIG. 8), including: 
a security analysis component ((Scott) in at least FIG. 8);
wherein the security analysis component, stored in the medium, includes processor-issuable instructions ((Scott) in at least FIG. 7-8; para 0042)  to:
obtain a security analysis request associated with a security via the security analysis component ((Scott) in at least para 0022, para 0074, para 0090-0095, para 0103-0104, para 0106);
retrieve, via processor, parameters of a security analysis data structure [model] associated with the security 
obtain, via variable node graph user interface, expert input data selections, associated with the security analysis request ((Scott) in at least Tables 2 and 3 which list input parameters and table 5 which includes table 2 and 3 plus probabilities state child and probabilities data. Table 6 list input node sets, Table 7 list input price sets that are the output of price calculated and Table 9 list the weights applied to market elements including asset units, portfolio, vested units, ect....; para 0115, para 0220 wherein the inputs to the bond price calculation process are the outputs of the state price calculation), …
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are existing nodes for which probabilities have been modified [extra] by the expert input data selections obtained via the variable node graph user interface, ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, FIG. 11 and disclosed in para 0127, liability assigned to nodes at a time t, para 0131, the prior art teaches problems to solve set up by assigning to each node interest rate tree is solved, where the algorithm run generates portfolio weighting guidance with a plurality of sub-problems, para 0126-0135, wherein the prior art teaches calculating future nodes, para 0136-0151, para 0155, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186-0189 wherein the prior art teaches recombining tree and pruning node branches; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes... 
recalculate, via processor, probabilities associated with each of the modified and dependent nodes ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0129 wherein the prior art teaches calculating future nodes; para 0130 repeating calculations, para 0131-0137, para 0148, para 0156-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0160-0164, para 0166, para 0168-0179, para 0180, para 0186 wherein the prior art teaches recombining tree; para 0190-0207, para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes and teaches calculation iteration; para 0220-0222, para 0228-0246 wherein the prior art calculates target account rebalance; Table 6-7); and 
 facilitate, via processor, a trading action based on the output value. ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0087, para 0103, para 0105, para 0248-0249) .
Scott does not explicitly cite details modified nodes:
obtain, via variable node graph user interface, expert input data selections, associated with the security analysis request, wherein expert input data include expert selection of random variables assisting in determination and recalculation of relationships between security data structure variables [directed toward intended use];
Karins teaches:
obtain, via variable node graph user interface, expert input data selections, associated with the … analysis request, wherein expert input data include expert selection of random variables assisting in determination and recalculation of relationships between … data structure variables [directed toward intended use] ((Karins) in at least para 0015-0016, para 0103-0106 wherein the prior art teaches an expert system and Bayesian networks, artificial neural networks to calculate probabilities; para 0107 wherein the prior art teaches inputting particular set of values including such data as probability variable, para 0108-0109 wherein the prior art teaches probability table for entries can be a combination of random variables; para 0110, para 0112, para 0164 wherein the prior art teaches an graphical user interface and command line interface provided with the artificial intelligence module);
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface ((Karins) in at least FIG. 3, FIG. 5A; para 0015-0016, para 0103 wherein the prior art teaches artificial intelligence models which includes expert systems; para 0104-0108, para 0110-0112, para 0161-0163, para 0164 wherein the prior art teaches an graphical user interface and command line interface provided with the artificial intelligence module , para 0165-0166, para 0173-0178)
Both Scott and Karins teach using node trees for data analysis.  The prior art Karins teaches the motivation of modifying nodes of the in order to allow the update of a probability function  or to adjust an artificial intelligence model in order to allow the 
With respect to the “expert” limitation, both Scott and Karins teach utilizing probabilistic models for determining probabilities.  Karins teaches the motivation of the utilization of expert systems in artificial intelligence modules in order to provide in an intelligence definition module for an artificial intelligence modules.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms of Scott to include an expert systems of Karins since Karins teaches the motivation of the utilization of expert systems in artificial intelligence modules in order to provide in an intelligence definition module for an artificial intelligence modules.
Richard teaches:
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface ((Richard) in at least abstract identifying common nodes and target nodes, linking constraints which includes applying the linking constraints to generating updated (i.e. determining modified nodes) common node values associated with common level generating a resolve hierarchy using the updated target node values, Col 1 lines 50-Col 2 lines 1-27 wherein the prior art teaches “determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 14 lines 47-Col 15 lines 1-12)
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms that include changes in nodes of Scott to include the details as taught by Richard since Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  
In reference to Claim 20:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 20
medium of claim 19 (see rejection of claim 19 above), further, comprising:
the security analysis component, stored in the medium, includes processor-issuable instructions to: ((Scott) in at least FIG. 7-8; para 0042):
determine the security analysis data structure [model] associated with the security based on an identifier [Ho-Lee model; Quarterly model; One-Factor model; Short-rate models, Hull-White model]; of the security analysis data structure provided in the security analysis request. ((Scott) in at least para 0067, para 0107, para 0110, para 0126, para 0136, para 0149 para 0205, para 0209; Claim 1)
In reference to Claim 21:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 21.
(Previously Amended) The medium of claim 19 (see rejection of claim 19 above), further, comprising:
the security analysis component, stored in the medium, includes processor-issuable instructions ((Scott) in at least FIG. 7-8; para 0042), to:
determine the security analysis data structure [model] associated with the security based on an identifier of the security provided in the security analysis request. 
In reference to Claim 22:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 22.
(Original) The medium of claim 19 (see rejection of claim 19 above), wherein instructions to determine modified nodes further comprise instructions to ((Scott) in at least FIG. 7-8; para 0042)
determine a modified [extra] node for which probabilities associated with an input of the modified node have been modified by the expert input data. ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, para 0126-0132, para 0136, para 0136-0151, para 0155, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186 wherein the prior art teaches recombining tree; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes; para 0215, para 0218, para 0223, para 0267; Table 2, Table 6).
Richard teaches and provides supporting evidence:
determine a modified node for which probabilities associated with an input of the modified node have been modified by the expert input data. ((Richard) in at least Col determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 6 lines 50-Col 8 lines 1-2, Col 8 lines 24-46 wherein the prior teaches hierarchy of nodes may change based on node levels and values entered)
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms that include changes in nodes of Scott to include the details as taught by Richard since Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  
In reference to Claim 23:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 23.

determine a modified node for which probabilities associated with outcomes of the modified node have been modified by the expert input data. ((Scott) in at least FIG. 14-15; Table 7; para 0196-0200, para 0208, para 0220).
In reference to Claim 24:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 24.
(Original) The medium of claim 19 (see rejection of claim 19 above), wherein instructions to determine dependent nodes further comprise instructions to ((Scott) in at least FIG. 7-8; para 0042)
determine a dependent node that depends directly on a modified node ((Scott) in at least FIG. 13; Table 3-4, Table 6; para 0186-0190, para 0209, para 0213).
In reference to Claim 27:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 27.

calculate modified conditional probabilities associated with an outcome of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0131, para 0160-0164, para 0166, para 0169-0179, para 0180, para 0190-0207, para 0209, para 0213-0213; wherein the prior art teaches calculation iteration; para 0220-0222, para 0228-0246; Table 6-7)
In reference to Claim 29:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 29.
(Original) The medium of claim 19 (see rejection of claim 19 above), 
wherein the output value is goal probabilities associated with each outcome of the result node.((Scott) in at least FIG. 5A-C; para 0065,  para 0080, para 0083, para 0087, para 0128-0129, para 0238-0248)
In reference to Claim 30:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 30.

wherein the result node is a leaf node ((Scott) in at least FIG. 16; para 0099, para 0107, para 0126, para 0128, para 0132, para 0136, para 0149, para 0155)
In reference to Claim 31:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 31.
(Original) The medium of claim 19 (see rejection of claim 19 above), 
wherein the trading action is facilitated based on the most likely outcome of the result node.((Scott) in at least FIG. 5A; Table 2; para 0080, para 0247, para 0266)
In reference to Claim 32:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 32.
(Original) The medium of claim 19 (see rejection of claim 18 above), 
wherein the trading action is facilitated based on a threshold value of an outcome of the result node. ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0070, 
In reference to Claim 33:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 33.
(Original) The medium of claim 19 (see rejection of claim 19 above), 
wherein the security is one of an individual security and an index security ((Scott) in at least para 0051, para 0083), and wherein the trading action is one of buying the security, selling the security, buying an option on the security, selling an option on the security.((Scott) in at least para 0050, para 0085)
In reference to Claim 34:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 34.
(Original) The medium of claim 19 (see rejection of claim 19 above), 
wherein a node utilizes inputs that are based on fundamental financial analysis parameters ((Scott) in at least para 0034; wherein the prior art teaches optimization approaches which is a fundamental financial part of analysis; para 0069, para 0080, wherein the prior art teaches inputs to rebalance and optimize a payout portfolio for longevity reserve portfolio and equity exposure portfolio).
In reference to Claim 35:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 35.
 (Original) The method of claim 19 (see rejection of claim 19 above), wherein a node utilizes inputs that are based on trend analysis parameters ((Scott) in at least Abstract; FIG. 5A; Table 3; para 0045, para 0080, para 0110-0111, para 0151, para 0158, para 0196-0200, para 0247-0249)
In reference to Claim 36:
The combination of Scott, Butterley and Karins discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 36.
(Original) The method of claim 19 (see rejection of claim 19 above), 
wherein a security is any of: physical asset, bond, note, fund, equity, ETF, funds, pool, mutual fund, and derivative ((Scott) in at least Abstract; para 0008, para 0051, para 0056, para 0061, para 0126, para 0227, para 0257).
In reference to Claim 37:

a security analysis component means, to: ((Scott) in at least FIG. 7-8; para 0043)
obtain a security analysis request associated with a security via the security analysis component ((Scott) in at least para 0074, para 0090-0095, para 0103-0104, para 0106);
retrieve security analysis data structure [model] parameters of a model associated with the security ((Scott) in at least para 0104-0106, para 0111); 
obtain, via variable node graph user interface, expert input data selections, associated with the security analysis request ((Scott) in at least Tables 2 and 3 which list input parameters and table 5 which includes table 2 and 3 plus probabilities state child and probabilities data. Table 6 list input node sets, Table 7 list input price sets that are the output of price calculated and Table 9 list the weights applied to market elements including asset units, portfolio, vested units, ect....; para 0115, para 0220 wherein the inputs to the bond price calculation process are the outputs of the state price calculation), …
determine, via processor, modified nodes of the security analysis data structure [model], wherein the modified nodes are existing nodes for which probabilities have been modified [extra] by the expert input data selections obtained via the variable node graph user interface, ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, FIG. 11 and disclosed in para 0127, liability assigned to nodes at a time t, para 0131, the prior art teaches problems to solve set up by assigning to each wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186-0189 wherein the prior art teaches recombining tree and pruning node branches; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes... teaches generation of possible child nodes in each sub-tree calculated; para 0215, para 0218, para 0223, para 0267; Table 2, Table 6, Table 3-4); 
determine, dependent nodes for each of the modified nodes ((Scott) in at least FIG. 13;  FIG. 16; para 0184-0190,  para 0200, para 0209, para 0232; Table 3-4); 
recalculate probabilities associated with each of the modified and dependent nodes ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0129 wherein the prior art teaches calculating future nodes; para 0131, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0160-0164, para 0166, para 0168-0179, para 0180, para 0186 wherein the prior art teaches recombining tree; para 0190-0207, para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes and teaches calculation iteration; para 0220-0222, para 0228-0246 wherein the prior art calculates target account rebalance; Table 6-7); 
determine an output value associated with a result node of the security analysis data structure [model] based on the recalculated probabilities ((Scott) in at least FIG. 14-15; para 0123, para 0131, para 0208, para 0220;  Table 2-3, Table 6-8); and 
trading means to facilitate a trading action based on the output value. ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0087, para 0103, para 0105, para 0131, para 0248-0249) 
Scott does not explicitly cite details modified nodes:
obtain, via variable node graph user interface, expert input data selections, associated with the security analysis request, wherein expert input data include expert selection of random variables assisting in determination and recalculation of relationships between security data structure variables [directed toward intended use];
Karins teaches:
obtain, via variable node graph user interface, expert input data selections, associated with the … analysis request, wherein expert input data include expert selection of random variables assisting in determination and recalculation of relationships between … data structure variables [directed toward intended use] ((Karins) in at least para 0015-0016, para 0103-0106 wherein the prior art teaches an expert system and Bayesian networks, artificial neural networks to calculate probabilities; para 0107 wherein the prior art teaches inputting particular set of values including such data as probability variable, para 0108-0109 wherein the prior art teaches probability table for entries can be a combination of random variables; ;
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface ((Karins) in at least FIG. 3, FIG. 5A; para 0015-0016, para 0103 wherein the prior art teaches artificial intelligence models which includes expert systems; para 0104-0108, para 0110-0112, para 0161-0163, para 0164 wherein the prior art teaches an graphical user interface and command line interface provided with the artificial intelligence module , para 0165-0166, para 0173-0178)
Both Scott and Karins teach using node trees for data analysis.  The prior art Karins teaches the motivation of modifying nodes of the in order to allow the update of a probability function  or to adjust an artificial intelligence model in order to allow the addition of a node during object detection and identification.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to modifying a model of Scott to include the teachings of node modification of Karins since Karins teaches the motivation of modifying nodes of the in order to allow the update of a probability function  or to adjust an artificial intelligence model in order to allow the addition of a node during object detection and identification.  .  
With respect to the “expert” limitation, both Scott and Karins teach utilizing probabilistic models for determining probabilities.  Karins teaches the motivation of the 
Richard teaches:
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface ((Richard) in at least abstract identifying common nodes and target nodes, linking constraints which includes applying the linking constraints to generating updated (i.e. determining modified nodes) common node values associated with common level nodes and generating a resolve hierarchy using the updated target node values, Col 1 lines 50-Col 2 lines 1-27 wherein the prior art teaches “determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 14 lines 47-Col 15 lines 1-12)
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to 
In reference to Claim 38:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 38
(Previously Amended) The system of claim 37 (see rejection of claim 37 above), further, comprising:
the security analysis component means, to: ((Scott) in at least FIG. 7-8; para 0042):
determine the security analysis data structure [model] associated with the security based on an identifier [Ho-Lee model; Quarterly model; One-Factor model; Short-rate models, Hull-White model]; of the security analysis data structure [model]  provided in the security analysis request. ((Scott) in at least para 0067, para 0107, para 0110, para 0126, para 0136, para 0149 para 0205, para 0209; Claim 1)
In reference to Claim 39:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 39.
(Previously Amended) The system of claim 37 (see rejection of claim 37 above), further, comprising:
the security analysis component means, to: ((Scott) in at least FIG. 7-9; para 0042), 
determine the security analysis data structure [model]  associated with the security based on an identifier of the security provided in the security analysis request. ((Scott) in at least para 0067, para 0107, para 0110, para 0126, para 0136, para 0149 para 0205, para 0209; Claim 1)
In reference to Claim 40:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 40.
(Original) The system of claim 37 (see rejection of claim 37 above), 
determine a modified node for which probabilities associated with an input of the modified node have been modified by the expert input data. ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, para 0126-0132, para 0136, para 0136-0151, para 0155, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186 wherein the prior art teaches recombining tree; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes; para 0215, para 0218, para 0223, para 0267; Table 2, Table 6).
Richard teaches and provides supporting evidence:
determine a modified node for which probabilities associated with an input of the modified node have been modified by the expert input data. ((Richard) in at least Col 1 lines 50-Col 2 lines 1-26 wherein the prior art teaches “determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 6 lines 50-Col 8 lines 1-2, Col 8 lines 24-46 wherein the prior teaches hierarchy of nodes may change based on node levels and values entered)
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  It would have been obvious to one having ordinary skill at the 
In reference to Claim 41:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 41.
(Original) The system of claim 37 (see rejection of claim 37 above), wherein means to determine modified nodes further comprise means to ((Scott) in at least FIG. 7-8; para 0042)
determine a modified node for which probabilities associated with outcomes of the modified node have been modified by the expert input data. ((Scott) in at least FIG. 14-15; Table 7; para 0196-0200, para 0208, para 0220).
In reference to Claim 42:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 42.
(Original) The system of claim 37 (see rejection of claim 37 above), wherein means to determine dependent nodes further comprise means to  ((Scott) in at least FIG. 7-8; para 0042)
determine a dependent node that depends directly on a modified node ((Scott) in at least FIG. 13; Table 3-4, Table 6; para 0186-0190, para 0209, para 0213).
In reference to Claim 45:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 45.
(Original) The system of claim 37 (see rejection of claim 37 above), wherein means to recalculate probabilities associated with a dependent node further comprise means to  ((Scott) in at least FIG. 7-8; para 0042, para 0131) 
calculate modified conditional probabilities associated with an outcome of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0131, para 0160-0164, para 0166, para 0169-0179, para 0180, para 0190-0207, para 0209, para 0213-0213; wherein the prior art teaches calculation iteration; para 0220-0222, para 0228-0246; Table 6-7)
In reference to Claim 47:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 47.
(Original) The system of claim 37 (see rejection of claim 37 above), 
wherein the output value is goal probabilities associated with each outcome of the result node.((Scott) in at least FIG. 5A-C; para 0065,  para 0080, para 0083, para 0087, para 0128-0129, para 0238-0248)
In reference to Claim 48:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 48.
(Original) The system of claim 37 (see rejection of claim 37 above), 
wherein the result node is a leaf node ((Scott) in at least FIG. 16; para 0099, para 0107, para 0126, para 0128, para 0132, para 0136, para 0149, para 0155)
In reference to Claim 49:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 49.

wherein the trading action is facilitated based on the most likely outcome of the result node.((Scott) in at least FIG. 5A; Table 2; para 0080, para 0247, para 0266)
In reference to Claim 50:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 50.
(Original) The system of claim 37 (see rejection of claim 37 above), 
wherein the trading action is facilitated based on a threshold value of an outcome of the result node. ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0070, para 0087, para 0102-0103, para 0105, para 0113,  para 0129-0130, para 0248-0249) 
In reference to Claim 51:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 51.
(Original) The system of claim 37 (see rejection of claim 37 above), 
wherein the security is one of an individual security and an index security ((Scott) in at least para 0051, para 0083), and wherein the trading action is one of buying the security, selling the security, buying an option on the security, selling an option on the security.((Scott) in at least para 0050, para 0085)
In reference to Claim 52:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 52.
(Original) The system of claim 37 (see rejection of claim 37 above), 
wherein a node utilizes inputs that are based on fundamental financial analysis parameters ((Scott) in at least para 0034; wherein the prior art teaches optimization approaches which is a fundamental financial part of analysis; para 0069, para 0080, para 0082, para 0124; wherein the prior art teaches inputs to rebalance and optimize a payout portfolio for longevity reserve portfolio and equity exposure portfolio).
In reference to Claim 53:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 53.
(Original) The system of claim 37 (see rejection of claim 37 above), wherein a node utilizes inputs that are based on trend analysis parameters ((Scott) in at least Abstract; 
In reference to Claim 54:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 54.
(Previously amended) The system of claim 37 (see rejection of claim 37 above), wherein the processor issues instructions from the security analysis component stored in the memory, to 
retrieve, via processor parameters ((Scott) in at least para 0062, para 0065, para 0070-0071, para 0086, para 0152), of a security analysis data structure [model] associated with the security wherein the security analysis data structure [model] includes information ((Scott) in at least para 0104, para 0111, para 0115, para 0123-0124, para 0136) regarding
any of: physical asset, bond, note, fund, equity, ETF, funds, pool, mutual fund, and derivative ((Scott) in at least Abstract; para 0008, para 0051, para 0056, para 0061, para 0126, para 0227, para 0257).
In reference to Claim 55:
Scott teaches:

executing processor-implemented security analysis component instructions ((Scott) in at least para 0042) to:
obtain a security analysis request associated with a security via the security analysis component ((Scott) in at least para 0022, para 0074, para 0090-0095, para 0103-0104, para 0106);
retrieve, via processor, security analysis data structure [model] parameters of a model associated with the security ((Scott) in at least para 0104-0106, para 0111); 
obtain, via variable node graph user interface, expert input data selections, associated with the security analysis request ((Scott) in at least Table 2-3, Tables 6-9; para 0115, para 0220), …
determine, via processor, modified nodes of the security analysis data structure [model], wherein the modified nodes are existing nodes for which probabilities have been modified [extra] by the expert input data selections obtained via the variable node graph user interface, ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, FIG. 11 and disclosed in para 0127, liability assigned to nodes at a time t, para 0131, the prior art teaches problems to solve set up by assigning to each node interest rate tree is solved, where the algorithm run generates portfolio weighting guidance with a plurality of sub-problems, para 0126-0135, wherein the prior art teaches calculating future nodes, para 0136-0151, para 0155, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186-0189 wherein the prior art teaches recombining tree and pruning node branches; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes... teaches generation of possible child nodes in each sub-tree calculate); 
determine, via processor, dependent nodes for each of the modified nodes ((Scott) in at least FIG. 13;  FIG. 16; para 0184-0196,  para 0200, para 0209, para 0232; Table 3-4); 
recalculate, via processor, probabilities associated with each of the modified and dependent nodes ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0129 wherein the prior art teaches calculating future nodes; para 0130 repeating calculations, para 0131-0137, para 0148, para 0156-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0160-0164, para 0166, para 0168-0179, para 0180, para 0186 wherein the prior art teaches recombining tree; para 0190-0207, para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes and teaches calculation iteration; para 0220-0222, para 0228-0246 wherein the prior art calculates target account rebalance; Table 6-7); 
determine, via processor, an output value associated with a result node of the security analysis data structure [model] based on the recalculated probabilities ((Scott) in at least FIG. 14-15; para 0123,  para 0131, para 0208, para 0220;  Table 2-3, Table 6-8); and 
facilitate, via processor, a trading action based on the output value. ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0087, para 0103, para 0105, para 0248-0249) 
Karins teaches:
obtain, via variable node graph user interface, expert input data selections, associated with the … analysis request, wherein expert input data include expert selection of random variables assisting in determination and recalculation of relationships between … data structure variables [directed toward intended use] ((Karins) in at least para 0015-0016, para 0103-0106 wherein the prior art teaches an expert system and Bayesian networks, artificial neural networks to calculate probabilities; para 0107 wherein the prior art teaches inputting particular set of values including such data as probability variable, para 0108-0109 wherein the prior art teaches probability table for entries can be a combination of random variables; para 0110, para 0112, para 0164 wherein the prior art teaches an graphical user interface and command line interface provided with the artificial intelligence module);
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface ((Karins) in at least FIG. 3, FIG. 5A; para 0015-0016, para 0103 wherein the prior art teaches artificial intelligence models which includes expert systems; para 0104-0108, para 0110-0112, para 0161-0163, para 0164 wherein the prior art teaches an graphical user interface and command line interface provided with the artificial intelligence module , para 0165-0166, para 0173-0178)
Both Scott and Karins teach using node trees for data analysis.  The prior art Karins teaches the motivation of modifying nodes of the in order to allow the update of a probability function  or to adjust an artificial intelligence model in order to allow the addition of a node during object detection and identification.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to modifying a model of Scott to include the teachings of node modification of Karins since Karins teaches the motivation of modifying nodes of the in order to allow the update of a probability function  or to adjust an artificial intelligence model in order to allow the addition of a node during object detection and identification.  .  
With respect to the “expert” limitation, both Scott and Karins teach utilizing probabilistic models for determining probabilities.  Karins teaches the motivation of the utilization of expert systems in artificial intelligence modules in order to provide in an intelligence definition module for an artificial intelligence modules.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms of Scott to include an expert systems of Karins since Karins teaches the motivation of the utilization of expert systems in artificial intelligence modules in order to provide in an intelligence definition module for an artificial intelligence modules.
Richard teaches:
determine, via processor, modified nodes of the security analysis data structure, wherein the modified nodes are nodes for which probabilities have been modified by the expert input data selections obtained via the variable node graph user interface generating a resolve hierarchy using the updated target node values, Col 1 lines 50-Col 2 lines 1-27 wherein the prior art teaches “determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 14 lines 47-Col 15 lines 1-12)
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms that include changes in nodes of Scott to include the details as taught by Richard since Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  
In reference to Claim 56:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 56
(Previously Amended) The method of claim 55 (see rejection of claim 55 above), further, comprising:
executing processor-implemented security analysis component instructions ((Scott) in at least FIG. 7-8; para 0042) to:
determine the security analysis data structure [model] associated with the security based on an identifier [Ho-Lee model; Quarterly model; One-Factor model; Short-rate models, Hull-White model]; of the model provided in the security analysis request. ((Scott) in at least para 0067, para 0107, para 0110, para 0126, para 0136, para 0149 para 0205, para 0209; Claim 1)
In reference to Claim 57:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 57.
(Previously Amended) The method of claim 55 (see rejection of claim 55 above), further, comprising:
executing processor-implemented security analysis component instructions to:((Scott) in at least FIG. 7-9; para 0042), 
determine the security analysis data structure [model] associated with the security based on an identifier of the security provided in the security analysis request. ((Scott) in at least para 0067, para 0107, para 0110, para 0126, para 0136, para 0149 para 0205, para 0209; Claim 1)
In reference to Claim 58:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 58.
(Original) The method of claim 55 (see rejection of claim 55 above), wherein instructions to determine modified nodes further comprise instructions to  ((Scott) in at least FIG. 7-8; para 0042)
determine a modified node for which probabilities associated with an input of the modified node have been modified by the expert input data. ((Scott) in at least FIG. 11-14, FIG. 16-17; para 0077, para 0101, para 0126-0132, para 0136, para 0136-0151, para 0155, para 0157-0158; wherein the prior art teaches modifying algorithm to accommodate extra nodes; para 0168, para 0186 wherein the prior art teaches recombining tree; para 0202-0204, para 0208-0213; wherein the prior art teaches building a sub-tree and child nodes; para 0215, para 0218, para 0223, para 0267; Table 2, Table 6).
Richard teaches and provides supporting evidence:
determine a modified node for which probabilities associated with an input of the modified node have been modified by the expert input data. ((Richard) in at least Col 1 lines 50-Col 2 lines 1-26 wherein the prior art teaches “determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold”, Col 2 lines 48-65, Col 3 lines 30-Col 4 lines 1-17, Col 6 lines 50-Col 8 lines 1-2, Col 8 lines 24-46 wherein the prior teaches hierarchy of nodes may change based on node levels and values entered)
Both Scott and Richard teach using node trees for data analysis.  Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify probabilistic algorithms that include changes in nodes of Scott to include the details as taught by Richard since Richard teaches the motivation of determining changes in node in order to determine that the change in the target node value associated with hierarchies is above a predetermined threshold so that linking constraints on the nodes may be applied and in order to determine if sets of child nodes of parent node comply with properties between the child and parent node values.  
In reference to Claim 59:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 55.
(Original) The method of claim 55 (see rejection of claim 55 above), wherein instructions to determine modified nodes further comprise instructions to  ((Scott) in at least FIG. 7-8; para 0042)
determine a modified node for which probabilities associated with outcomes of the modified node have been modified by the expert input data. ((Scott) in at least FIG. 14-15; Table 7; para 0196-0200, para 0208, para 0220).
In reference to Claim 60:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 60.
(Original) The method of claim 55 (see rejection of claim 55 above), wherein instructions to determine dependent nodes further comprise instructions to  ((Scott) in at least FIG. 7-8; para 0042)
determine a dependent node that depends directly on a modified node ((Scott) in at least FIG. 13; Table 3-4, Table 6; para 0186-0190, para 0209, para 0213).
In reference to Claim 63:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 63.
(Original) The method of claim 55 (see rejection of claim 55 above), wherein instructions to recalculate probabilities associated with a dependent node further comprise instructions to ((Scott) in at least FIG. 7-8; para 0042) 
calculate modified conditional probabilities associated with an outcome of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0160-0164, para 0166, para 0169-0179, para 0180, para 0190-0207, para 0209, para 0213-0213; wherein the prior art teaches calculation iteration; para 0220-0222, para 0228-0246; Table 6-7)
In reference to Claim 65:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 65.
(Original) The method of claim 55 (see rejection of claim 55 above), 
wherein the output value is goal probabilities associated with each outcome of the result node.((Scott) in at least FIG. 5A-C; para 0065,  para 0080, para 0083, para 0087, para 0128-0129, para 0238-0248)
In reference to Claim 66:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 66
(Original) The system of claim 55 (see rejection of claim 55 above), 
wherein the result node is a leaf node ((Scott) in at least FIG. 16; para 0099, para 0107, para 0126, para 0128, para 0132, para 0136, para 0149, para 0155)
In reference to Claim 67:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 67.
(Original) The method of claim 55 (see rejection of claim 55 above), 
wherein the trading action is facilitated based on the most likely outcome of the result node.((Scott) in at least FIG. 5A; Table 2; para 0080, para 0247, para 0266)
In reference to Claim 68:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 68.
(Original) The method of claim 55 (see rejection of claim 55 above), 
wherein the trading action is facilitated based on a threshold value of an outcome of the result node. ((Scott) in at least Abstract; para 0010; wherein the prior art teaches rebalancing portfolio based on outputs calculated; para 0050, para 0062, para 0070, para 0087, para 0102-0103, para 0105, para 0113,  para 0129-0130, para 0248-0249) 
In reference to Claim 69:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 51.
(Original) The method of claim 55 (see rejection of claim 55 above), 
wherein the security is one of an individual security and an index security ((Scott) in at least para 0051, para 0083), and wherein the trading action is one of buying the security, selling the security, buying an option on the security, selling an option on the security.((Scott) in at least para 0050, para 0085)
In reference to Claim 70:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 70.
(Original) The method of claim 55 (see rejection of claim 55 above), 
wherein a node utilizes inputs that are based on fundamental financial analysis parameters ((Scott) in at least para 0034; wherein the prior art teaches optimization approaches which is a fundamental financial part of analysis; para 0069, para 0080, para 0082, para 0124; wherein the prior art teaches inputs to rebalance and optimize a payout portfolio for longevity reserve portfolio and equity exposure portfolio).
In reference to Claim 71:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 71.
(Original) The method of claim 55 (see rejection of claim 55 above), wherein a node utilizes inputs that are based on trend analysis parameters ((Scott) in at least Abstract; FIG. 5A; Table 3; para 0045, para 0080, para 0110-0111, para 0151, para 0158, para 0196-0200, para 0247-0249)
In reference to Claim 72:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 72.
(Original) The method of claim 55 (see rejection of claim 55 above), 
wherein a security is any of: physical asset, bond, note, fund, equity, ETF, funds, pool, mutual fund, and derivative ((Scott) in at least Abstract; para 0008, para 0051, para 0056, para 0061, para 0126, para 0227, para 0257).
Claim 7 with respect to claim 1 above, Claim 25 with respect to claim 19 above, Claim 43 of claim 37 above, and claim 61 with respect to claim 55 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0185407 A1 by Scott et al. (Scott), in view of US Pub No. 2012/0143808 A1 by Karins et al. (Karins) in view of US Patent No. 9,892,370 B2 by Richard et al. (Richard), and further in view of "Understand Dependencies" by Jenkov (Jenkov)
In reference to Claim 7:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 7.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), wherein instructions to determine dependent nodes further comprise instructions to 
determine a dependent node that depends indirectly on a modified node ((Scott) in at least FIG. 13-16; Table 7; para 0184-0190,  para 0200, para 0208-0209, para 0220, para 0232; Table 3-4); 
Although Scott discloses indirect dependency via description and illustration, the prior art does provide a definition or tutorial for the indirect dependency of the illustrated and disclosed child dependency structure, however Jenkov teaches:
determine a dependent node that depends indirectly on a modified node ((Jenkov) in at least page 1-2, page 4).
Both Scott and Jenkov provide evidence that in network data mapping that include indirect node networks.  Jenkov provides a tutorial with the motivation of understanding dependencies since dependencies are important in object oriented design.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the illustrated indirect dependent and description thereof as taught by Scott, to include a tutorial or definition of the dependency structures as taught by Jenkov, since Jenkov provides a tutorial with the motivation of understanding dependencies since dependencies are important in object oriented design 
In reference to Claim 25:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 25.
(Original) The medium of claim 19 (see rejection of claim 19 above), wherein instructions to determine dependent nodes further comprise instructions to ((Scott) in at least FIG. 7-8; para 0042)
determine a dependent node that depends indirectly on a modified node ((Scott) in at least FIG. 13-16; Table 7; para 0184-0190,  para 0200, para 0208-0209, para 0220, para 0232; Table 3-4); 
Although Scott discloses indirect dependency via description and illustration, the prior art does provide a definition or tutorial for the indirect dependency of the illustrated and disclosed child dependency structure, however Jenkov teaches:
determine a dependent node that depends indirectly on a modified node ((Jenkov) in at least page 1-2, page 4).
Both Scott and Jenkov provide evidence that in network data mapping that include indirect node networks.  Jenkov provides a tutorial with the motivation of understanding dependencies since dependencies are important in object oriented design.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the illustrated indirect dependent and description thereof as taught by Scott, to include a tutorial or definition of the dependency structures as taught by Jenkov, since Jenkov provides a tutorial with the motivation of understanding dependencies since dependencies are important in object oriented design 
In reference to Claim 43:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 43.

determine a dependent node that depends indirectly on a modified node ((Scott) in at least FIG. 13-16; Table 7; para 0184-0190,  para 0200, para 0208-0209, para 0220, para 0232; Table 3-4); 
Although Scott discloses indirect dependency via description and illustration, the prior art does not provide a definition or tutorial for the indirect dependency of the illustrated and disclosed child dependency structure, however Jenkov teaches:
determine a dependent node that depends indirectly on a modified node ((Jenkov) in at least page 1-2, page 4).
Both Scott and Jenkov provide evidence that in network data mapping that include indirect node networks.  Jenkov provides a tutorial with the motivation of understanding dependencies since dependencies are important in object oriented design.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the illustrated indirect dependent and description thereof as taught by Scott, to include a tutorial or definition of the dependency structures as taught by Jenkov, since Jenkov provides a tutorial with the motivation of understanding dependencies since dependencies are important in object oriented design 
In reference to Claim 61:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 61.
(Original) The method of claim 55 (see rejection of claim 55 above), wherein instructions to determine dependent nodes further comprise instructions to ((Scott) in at least FIG. 7-8; para 0042)
determine a dependent node that depends indirectly on a modified node ((Scott) in at least FIG. 13-16; Table 7; para 0184-0190,  para 0200, para 0208-0209, para 0220, para 0232; Table 3-4); 
Although Scott discloses indirect dependency via description and illustration, the prior art does provide a definition or tutorial for the indirect dependency of the illustrated and disclosed child dependency structure, however Jenkov teaches:
determine a dependent node that depends indirectly on a modified node ((Jenkov) in at least page 1-2, page 4).
Both Scott and Jenkov provide evidence that in network data mapping that include indirect node networks.  Jenkov provides a tutorial with the motivation of understanding dependencies since dependencies are important in object oriented design.  It would have been obvious to one having ordinary skill at the time of effective  
Claim 8 with respect to claim 1 above, Claim 26 with respect to claim 19 above, Claim 44 with respect to claim 37 above, and claim 62 with respect to claim 55 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0185407 A1 by Scott et al. (Scott) in view of US Pub No. 2012/0143808 A1 by Karins et al. (Karins) in view of US Patent No. 9,892,370 B2 by Richard et al. (Richard), and further in view of US Pub No. 2012/0116988 A1 by Infanger (Infanger)
In reference to Claim 8:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 1.  Scott further discloses the limitations of dependent claim 8.
(Original) The apparatus of claim 1 (see rejection of claim 1 above), wherein instructions to recalculate probabilities associated with a dependent node further comprise instructions 
to calculate modified unconditional probabilities associated with an input of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0131, para 0160-0164, para 0166, para 0169-
Scott does not explicitly teach “unconditional”, however Infanger teaches:
to calculate modified unconditional probabilities associated with an input of the dependent node ((Infanger) in at least Abstract; para 0019, para 0054-0057, para 0064)
Both Scott and Infanger are directed toward node/vector modelling calculations related to portfolio optimization.  Infanger teaches the motivation solving expected maximization for large scale financial asset portfolio optimization by incorporating unconditional means return in order to enable active management and the motivation providing constraints and bounds with are not binding for the problem based on using unconditional means to not be omitted for the analysis. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the conditional component of Scott to include unconditional component as taught by Infanger since Infanger teaches the motivation solving expected maximization for large scale financial asset portfolio optimization by incorporating unconditional means return in order to enable active management and the motivation providing constraints and bounds with are not binding for the problem based on using unconditional means to not be omitted for the analysis.
In reference to Claim 26:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 19.  Scott further discloses the limitations of dependent claim 26.
(Original) The medium of claim 19 (see rejection of claim 19 above), wherein instructions to recalculate probabilities associated with a dependent node further comprise instructions to ((Scott) in at least FIG. 7-8; para 0042, para 0131)
calculate modified unconditional probabilities associated with an input of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0131, para 0160-0164, para 0166, para 0169-0179, para 0180, para 0190-0207, para 0209, para 0213-0213; wherein the prior art teaches calculation iteration; para 0220-0222, para 0228-0246; Table 6-7)
Scott does not explicitly teach “unconditional”, however Infanger teaches:
calculate modified unconditional probabilities associated with an input of the dependent node. ((Infanger) in at least Abstract; para 0019, para 0054-0057, para 0064)
Both Scott and Infanger are directed toward node/vector modelling calculations related to portfolio optimization.  Infanger teaches the motivation solving expected maximization for large scale financial asset portfolio optimization by incorporating unconditional means return in order to enable active management and the motivation providing constraints and bounds with are not binding for the problem based on using unconditional means to not be omitted for the analysis. It would have been obvious to .
In reference to Claim 44:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 37.  Scott further discloses the limitations of dependent claim 44.
(Original) The system of claim 37 (see rejection of claim 37 above wherein means to recalculate probabilities associated with a dependent node further comprise means to ((Scott) in at least FIG. 7-8; para 0042, para 0131)
calculate modified unconditional probabilities associated with an input of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0160-0164, para 0166, para 0169-0179, para 0180, para 0190-0207, para 0209, para 0213-0213; wherein the prior art teaches calculation iteration; para 0220-0222, para 0228-0246; Table 6-7)
Scott does not explicitly teach “unconditional”, however Infanger teaches:
calculate modified unconditional probabilities associated with an input of the dependent node. ((Infanger) in at least Abstract; para 0019, para 0054-0057, para 0064)
Both Scott and Infanger are directed toward node/vector modelling calculations related to portfolio optimization.  Infanger teaches the motivation solving expected maximization for large scale financial asset portfolio optimization by incorporating unconditional means return in order to enable active management and the motivation providing constraints and bounds with are not binding for the problem based on using unconditional means to not be omitted for the analysis. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the conditional component of Scott to include unconditional component as taught by Infanger since Infanger teaches the motivation solving expected maximization for large scale financial asset portfolio optimization by incorporating unconditional means return in order to enable active management and the motivation providing constraints and bounds with are not binding for the problem based on using unconditional means to not be omitted for the analysis.
In reference to Claim 62:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 55.  Scott further discloses the limitations of dependent claim 62.
 herein instructions to recalculate probabilities associated with a dependent node further comprise instructions to ((Scott) in at least FIG. 7-8; para 0042)
calculate modified unconditional probabilities associated with an input of the dependent node. ((Scott) in at least FIG. 14-15, FIG. 17; para 0074, para 0088, para 0099-0100, para 0110-0111, para 0160-0164, para 0166, para 0169-0179, para 0180, para 0190-0207, para 0209, para 0213-0213; wherein the prior art teaches calculation iteration; para 0220-0222, para 0228-0246; Table 6-7)
Scott or Butterley or Karins do not explicitly teach “unconditional”, however Infanger teaches:
calculate modified unconditional probabilities associated with an input of the dependent node. ((Infanger) in at least Abstract; para 0019, para 0054-0057, para 0064)
Both Scott and Infanger are directed toward node/vector modelling calculations related to portfolio optimization.  Infanger teaches the motivation solving expected maximization for large scale financial asset portfolio optimization by incorporating unconditional means return in order to enable active management and the motivation providing constraints and bounds with are not binding for the problem based on using unconditional means to not be omitted for the analysis. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the conditional component of Scott to include unconditional component as taught by .
Claim 10 with respect to claim 1 above, Claim 28 with respect to claim 19 above,  Claim 46 with respect to claim 37 above and Claim 64 with respect to claim 55 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0185407 A1 by Scott et al. (Scott), in view of US Pub No. 2012/0143808 A1 by Karins et al. (Karins) in view of US Patent No. 9,892,370 B2 by Richard et al. (Richard), and further in view of US Pub No. 2016/0267393 A1 by Butterley et al. (Butterley)
In reference to Claim 10:
The combination of Scott, Karins and Richard discloses the limitations of dependent claim 9.  Scott further discloses the limitations of dependent claim 10.
(Original) The apparatus of claim 9 (see rejection of claim 9 above), 
Scott does not explicitly teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier.
Butterley teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier. ((Butterley) in at least para 0018)
Both Scott and Butterley teach utilizing various mathematical models for calculated outputs.   Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the “various” mathematical models to include a list of possible model structures as taught by Butterley since Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.
In reference to Claim 28:
The combination of Scott, Karins and Richard discloses the limitations of independent claim 27.  Scott further discloses the limitations of dependent claim 28.
(Original) The medium of claim 27 (see rejection of claim 27 above), 
Scott does not explicitly teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier.
Butterley teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier. ((Butterley) in at least para 0018)
Both Scott and Butterley teach utilizing various mathematical models for calculated outputs.   Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the “various” mathematical models to include a list of possible model structures as taught by Butterley since Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.
In reference to Claim 46:
The combination of Scott, Karins and Richard discloses the limitations of dependent claim 45.  Scott further discloses the limitations of dependent claim 46.
(Original) The system of claim 45 (see rejection of claim 45 above), 
Scott does not explicitly teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier.
Butterley teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier. ((Butterley) in at least para 0018)
Both Scott and Butterley teach utilizing various mathematical models for calculated outputs.   Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the “various” mathematical models to include a list of possible model structures as taught by Butterley since Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.
In reference to Claim 64:
The combination of Scott, Karins and Richard discloses the limitations of dependent claim 63.  Scott further discloses the limitations of dependent claim 64.
(Original) The method of claim 63 (see rejection of claim 63 above), 
Scott does not explicitly teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier.
Butterley teaches:
wherein modified conditional probabilities are calculated using a naive Bayes classifier. ((Butterley) in at least para 0018)
Both Scott and Butterley teach utilizing various mathematical models for calculated outputs.   Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the “various” mathematical models to include a list of possible model structures as taught by Butterley since Butterley provides a list of possible model structures that could be utilized in graphical model structures with the motivation that specific model structures can be separated for specific applications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,161,402 B1 by Edson et al is cited for teaching “when a tree node is selected, step 710, the graphical interface 200 determines, step 720, what client added the selected tree node to the graphical interface”; US Patent No. 7,818,666 B2 by Dorsett JR et al. is cited for teaching “Defining the data parser description can include providing a set of selectable nodes in a graphical user interface, and receiving user input selecting and configuring a plurality of the selectable nodes to define the tree structure of the data parser description.”, US Pub No. 2008/0263022 A1 by Kostorizos et al is cited for teaching “The clusters can be displayed as nodes on a graphical user interface (GUI) in which each document is a node and the selected (or, by default, highest ranking) document/node is centered on the screen with linked documents placed around it with appropriate link lines (the surrounding node-and-link display). The nodes can include a pattern, shape or other graphic that associates them with a given cluster (or no cluster). “
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/HAI TRAN/Primary Examiner, Art Unit 3697